Case 1:18-cr-20834-RNS Document 331 Entered on FLSD Docket 09/10/2021 Page 1 of 3




                           United States District Court
                                     for the
                           Southern District of Florida

   United States of America,            )
   Plaintiff                            )
                                          Criminal Case No. 18-20834-CR-
                                        )
                                          Scola
   v.                                   )
                                        )
   Iulian Carstea,                      )
   Defendant.                           )
                Order Denying Defendant’s Expedited Motion for
                            Compassionate Release
         Before the Court is Defendant Iulian Carstea’s expedited motion for
  compassionate release. For the reasons set forth below, the Court denies the
  motion (ECF No. 326).
         Carstea pleaded guilty, in July 2019, to one count of an eleven-count
  indictment which charged him with conspiracy to import a detectable amount
  of oxycodone, in violation of 21 U.S.C. § 963. Carstea’s nineteen-month
  sentence was reduced to four months after the Government filed a motion for a
  reduction of sentence under Rule 35. Carstea has now served about three
  months of his sentence. According to the Bureau of Prisons, he is scheduled to
  be released on October 23, 2021, becoming eligible for home detention on
  October 12, about one month from today.
         Carstea submitted his request for compassionate release to the warden
  at the Federal Detention Center in Miami on August 3, 2021. The Government
  does not contest whether Carstea has exhausted his administrative remedies.
  Regardless, the Court does not find release under 18 U.S.C. § 3582(c)(1)(A)(i)
  appropriate in this case.
         Under the relevant Sentencing Guidelines Policy Statement, the Court
  “may reduce a term of imprisonment . . . if, after considering the factors set
  forth in 18 U.S.C. § 3553(a), to the extent they are applicable, the court
  determines that . . . extraordinary and compelling reasons warrant a
  reduction.” § 1B1.13. The Court must also find that the defendant “is not a
  danger to the safety of any other person or to the community, as provided in 18
  U.S.C. § 3142(g).” Id. at policy stmt. Based on this framework, to qualify for
  compassionate release, the Court must find extraordinary and compelling
  reasons warrant Carstea’s release, that he is not a danger to the community,
  and consider the factors in 18 U.S.C. § 3553(a).
Case 1:18-cr-20834-RNS Document 331 Entered on FLSD Docket 09/10/2021 Page 2 of 3




          Carstea informs he “has suffered from significant Chronic Bronchitis and
  Asthma since he was a young child.” (Def.’s Mot. at 4.) Based on his condition,
  he submits he is at an increased risk for serious illness should he contract
  COVID-19 and, therefore, has shown an extraordinary and compelling reason
  supporting his release. Although the Court acknowledges that “moderate to
  severe asthma” is recognized by the Centers for Disease Control as a risk factor
  for severe COVID-19 illness, it finds Carstea has failed to establish he suffers
  from that condition or any other condition, for that matter, that would
  implicate one of the risk factors identified by the CDC.
          Notably there are no BOP records that indicate or even suggest that
  Carstea, who is thirty-five years old, suffers from moderate to severe asthma,
  as it is described by the CDC or the National Asthma Education and Prevention
  Program. See, e.g., United States v. Davis, 18-CR-10013-JES-JEH, 2020 WL
  2488574, at *4 (C.D. Ill. May 14, 2020), appeal dismissed, 20-1933, 2020 WL
  7055388 (7th Cir. June 22, 2020) (“Although asthma is a risk factor for
  COVID-19 complications, Defendant does not allege his condition is
  particularly severe or not controlled with medication. In fact, Defendant
  submits he uses an inhaler to manage his asthma symptoms.). Instead,
  Carstea has supplied an undated letter from a doctor who simply describes
  Carstea’s diagnosis as “chronic bronchitis with asthma” over which he has
  “decent control . . . with medication.” (Ex. B to Def.’s Mot., Letter from Dr.
  Dakroub, ECF No. 326, 18.) This falls far short of showing that Carstea
  currently suffers from moderate to severe asthma.
          Moreover, Carstea has declined administration of the COVID-19 vaccine
  which was readily available to him before he was taken into custody and
  continues to be available to him now, in custody, as well. The record reveals
  Carstea has no known contraindications for the vaccine. While denial of
  treatment is within Carstea’s rights, he cannot “manufacture extraordinary and
  compelling circumstances” by refusing medical care that is offered or available
  to him. United States v. Gonzalez Zambrano, No. 18-CR-2002-CJW-MAR, 2021
  WL 248592, at *5 (N.D. Iowa Jan. 25, 2021); see also United States v. Austin,
  15-20609, 2021 WL 1137987, at *2 (E.D. Mich. Mar. 25, 2021) (“A prisoner
  cannot on the one hand point to the risk of severe illness, while on the other
  hand refuse to participate in basic precautionary measures such as
  vaccination.”); United States v. Baeza-Vargas, CR1000448010PHXJAT, 2021
  WL 1250349, at *3 (D. Ariz. Apr. 5, 2021) (“Judges of this Court, as well as
  others around the country, have ruled with consistency that an inmate’s denial
  of a COVID-19 vaccination weighs against a finding of extraordinary and
  compelling circumstances.”) (citing over a dozen other cases).
Case 1:18-cr-20834-RNS Document 331 Entered on FLSD Docket 09/10/2021 Page 3 of 3




        Because the Court finds Carstea has failed to show any extraordinary or
  compelling circumstances, it finds he is not statutorily eligible for
  compassionate release and the Court, therefore, need not consider the §
  3553(a) factors. Accordingly, the Court denies Carstea’s expedited motion for
  compassionate release (ECF No. 326).
        Done and ordered at Miami, Florida, on September 10, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
